Title: To Thomas Jefferson from William Call, 6 April 1781
From: Call, William
To: Jefferson, Thomas


Richmond, 6 Apr. 1781. Transmits a request from the militia of Prince George co. now in service to be relieved “by the 15th Inst. from the county with the other divisions, which will then be a tour of Six weeks, and they be enabled to plant their Corn.” About one third of the effective men in the county are now in service; if this proportion can be reduced to one fourth, Col. Starke will forward TJ’s instructions to Call and to “the General.” Call suggests the propriety of continuing “the relief every six weeks during the Present Invasion, or untill I receive any contradictory order” from TJ; “it will make the burthen much lighter to the People then if continued three months.”
